Citation Nr: 1639216	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for an unspecified neurological disorder.

2.  Entitlement to service connection for a sciatic nerve disorder. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for irritable bowel syndrome.

5.  Entitlement to service connection for headaches.

6.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 5, 2012.

7.  Entitlement to an evaluation in excess of 50 percent for PTSD on or after September 5, 2012. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to April 2006.  Hi awards and decorations include the Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In July 2016, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  The Veterans Law Judge held the record open for 30 days following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran and his representative did not submit any additional evidence. 

In a March 2013 rating decision, the RO increased the disability rating for the Veteran's PTSD to 50 percent, effective from September 5, 2012.  Because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a May 2013 substantive appeal, the Veteran limited the issues on appeal to service connection for a sciatic nerve disorder, unspecified neurological disorder, headaches, tinnitus, irritable bowel syndrome, and an increased disability rating for PTSD.  The Board acknowledges that, in a July 2016 written submission, the Veteran withdrew his appeal with regard to service connection for gastresophageal reflux disease (GERD).  However, the Board notes that the issue was not before the Board for appellate review because the Veteran did not perfect an appeal for service connection for GERD.  As such, no further consideration is warranted. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for headaches and for irritable syndrome and entitlement to an increased evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During the July 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal as to the issues of entitlement to service connection for an unspecified neurological disorder and for a sciatic nerve disorder. 

2.  The Veteran currently has tinnitus that is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issues of entitlement to service connection for an unspecified neurological disorder and for a sciatic nerve disorder.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.   38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

In the present case, during the July 2016 hearing, the Veteran and his representative indicated that they intended to withdraw the appeal for the issues of entitlement to service connection for an unspecified neurological disorder and for a sciatic nerve disorder.  Thus, with regard to those issues, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review those issues, and the appeal is dismissed.


II.  Tinnitus

In considering the evidence of record under the laws and regulations, the Board concludes that the Veteran is entitled to service connection for tinnitus.

Initially, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus. 

Nevertheless, the Veteran has asserted that he developed tinnitus as a result of his noise exposure in service.  He has testified that he developed tinnitus in service and has had it since that time.  He has also stated that he has not been exposed to that level of noise outside of the military.  See Board Hearing Transcript at 22-23.

The Veteran is competent to report in-service noise exposure and symptoms of tinnitus.  Layno v. Brown, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159 (a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Veteran's DD-214 also indicates that his military occupation specialty (MOS) was armor crewman and that his awards and decorations include the Combat Action Badge.  In the case of any veteran who has engaged in combat with the enemy during active service in a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.    

Furthermore, there is no reason to doubt the credibility of his lay assertions other than a lack of contemporaneous evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board does acknowledge that a February 2013 VA examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of his military noise exposure.  In so finding, she noted that the Veteran did not remember when his tinnitus started, nor did he correlate his tinnitus to his deployment to Iraq.  The examiner also indicated that the Veteran did not complain of tinnitus after his deployment and stated that there is no evidence that the Veteran suffered acoustic trauma during military service.  In addition, she indicated that the type of tinnitus the Veteran reported is not typical of tinnitus secondary to noise exposure. 

Nevertheless, the Board finds that the February 2013 VA medical opinion has somewhat limited probative value, as it appears that the VA examiner based her opinion in part on the lack of in-service medical evidence of tinnitus.  Although there may not be contemporaneous medical evidence, the Veteran is still competent to report his symptoms.  Moreover, the examiner did not provide any rationale or explanation for her conclusion that the Veteran's type of tinnitus is not typical of tinnitus due to noise exposure.  

For the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current tinnitus is related to his military service. To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for tinnitus is warranted


ORDER

The appeal for entitlement to service connection for an unspecified neurological disorder is dismissed.

The appeal for entitlement to service connection for a sciatic nerve disorder is dismissed.

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.


REMAND

Initially, the Board notes an additional, relevant VA treatment record has been associated with VBMS that the AOJ has not yet considered in connection with the claim on appeal for PTSD.  Nor has the Veteran submitted a waiver of the AOJ's initial consideration of that evidence.  Although the Veteran filed his substantive appeal in May 2013, the automatic waiver provision does not apply because this additional evidence was obtained by the AOJ and was not submitted by the Veteran. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  As a result, the Board finds this claim must be remanded to the AOJ for initial review of the additional evidence of record.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2015).

With respect to the claim for service connection for headaches, the Veteran has contended that he has headaches that began in service and have been ongoing since that time.  See Board hearing transcript at 15-17.  The Veteran has also alleged that his headaches are the result of his exposure to environmental hazards during his service in Southwest Asia during the Gulf War.  See Board hearing transcript at 18.  The Board notes that the Veteran's DD Form 214 shows that he had active duty service in Iraq and Kuwait from January 2005 to December 2005.  His VA treatment records also reflect that he has been diagnosed with headaches for which he was prescribed Naproxen.  See August 2010 VA treatment record.  However, the Veteran has not been afforded a VA examination in connection with his claim.  Given the Veteran's contentions and medical evidence of a current diagnosis, the Board finds that a VA examination is needed to determine the nature and etiology of any headache disorder that may be present.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Regarding the claim for service connection for irritable bowel syndrome, the Veteran has contended that he developed symptoms of the disorder during his service in Iraq.  He testified that he did not seek treatment, as he was in the field and self-medicated instead.  However, he reported that he was treated shortly after his separation from service at the VA Medical Center in Kansas City. See Board hearing transcript at 10-14.  A July 2010 VA treatment record does show that the Veteran complained of intermittent diarrhea and constipation, which was noted as possible irritable bowel syndrome; however, an actual diagnosis was not rendered.  The Board notes that the Veteran was not afforded a VA examination in connection with his claim.  Based on the Veteran's contentions and his current complaints of gastrointestinal problems, the Board finds that a VA examination is needed to determine the nature and etiology of any irritable bowel syndrome that may be present. 

Moreover, the Veteran was most recently afforded a VA examination in February 2013 in connection with his claim for an increased evaluation for PTSD.  During the July 2016 hearing, the Veteran testified that he had suicidal ideation in the past several months and had to take time off from his job in hotel maintenance due to the severity of his PTSD symptoms.  He also testified that he occasionally becomes angry and hits things.  Therefore, the Board finds that an additional VA examination is warranted to ascertain the current severity and manifestations of his service-connected PTSD.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400   (1997) and Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that the March 2013 Statement of the Case listed in evidence VA psychiatric treatment records dated from May 2007 through April 2009.  However, a review of VBMS and Virtual VA does not reveal that these VA treatment records have been associated with the claims file. Therefore, on remand, all outstanding VA medical records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for headaches, irritable bowel syndrome, and PTSD. The AOJ should make a specific request for private treatment records from the provider the Veteran identified during the July 2016 Board hearing, specifically C.M.  See Board hearing transcript at 9. 

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records, including any records from the Kansas City VA Medical Center and the Leavenworth VA Medical Center dated from 2007 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of any headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own lay assertions.

It should be noted that the Veteran's VA medical records reflect a diagnosis of headaches.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a headache disorder that manifested in or is causally or etiologically related to his military service, to include exposure to environmental hazards during his service in Iraq and Kuwait.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of any irritable bowel disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own lay assertions.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has irritable bowel syndrome that manifested in or is causally or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.   After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating PTSD under the rating criteria and discuss the level of social and occupational impairment attributable to the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


